DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3 and 5-10, claim 1 recites “the composite tungsten oxide fine particles are single crystals having an amorphous phase volume ratio of 50% or less.”  However, single crystals, by definition, do not contain an amorphous phase.  Furthermore, the final limitation requires that “a crystallite size of each composite tungsten oxide fine particle is 10 nm or more and 60 nm or less.”   However, if the composite tungsten oxide fine particles are required to be “single crystals,”  there cannot be the presence of “crystallites,” as crystallites are features of polycrystalline materials, and, by definition, are not present in single crystals.
It therefore cannot be ascertained what Applicant is attempting to claim.  For purposes of examination, the entire limitation “the composite tungsten oxide fine particles are single crystals having an amorphous phase volume ratio of 50% or less” will be ignored in order to make the claim definite.  
Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 	
Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kyodo  (WO 2016/121801).  Citations are made to the translation provided by Applicant. 	Regarding claim 1, Kyodo discloses “an anti-counterfeit ink composition (claim 13) containing composite tungsten oxide fine particles (claim 1) obtained through a pulverization and dispersion treatment (page 5: paragraph starting with ‘Second Solvent’), wherein  	a lattice constant of the composite tungsten oxide fine particles is such that a-axis is 7.3850 Å or more and 7.4186 A or less, and c-axis is 7.5600 Å or more and 7.6240 Å or less (penultimate full paragraph on page 3 of the submitted translation), 	a crystallite size of each composite tungsten oxide fine particle is 10 nm or more and 60 nm or less (claim 2:  Examiner notes that the range of 1nm to 200 nm overlaps this range, and therefore necessarily includes the recited range).” 	Regarding claim 2, Kyodo discloses “wherein the lattice constant of the composite tungsten oxide fine particles is such that the a-axis is 7.4031 Å or more and 7.4111 Å or less, and the c-axis is 7.5891 Å or more and 7.6240 Å or less ((penultimate full paragraph on page 3 of the submitted translation).”
 	Regarding claim 3, Kyodo further discloses “wherein the composite tungsten oxide fine particles are composite tungsten oxide having a hexagonal crystal structure (claim 4) expressed by MxWyOz in which the M is an element of one or more kinds selected from the group consisting of H, He, alkali metal, alkaline earth metal, rare earth elements, Mg, Zr, Cr, Mn, Fe, Ru, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, Al, Ga, In, Tl, Si, Ge, Sn, Pb, Sb, B, F, P, S, Se, Br, Te, Ti, Nb, V, Mo, Ta, Re, Be, Hf, Os, Bi, I, and Yb, the W is tungsten, the O is oxygen, and the x, the y, and the z satisfy 0.001≤x/y≤1, 2.2 ≤z/y≤3.0) (claim 1).” 	Regarding claim 5, Kyodo further discloses “wherein a surface of each composite tungsten oxide fine particle is coated with a compound containing at least one element selected from the group consisting of Si, Ti, Al, and Zr (claim 3).”
 	Regarding claim 6, Kyodo further discloses “wherein a content of a volatile component of the composite tungsten oxide fine particles is 2.5 mass% or less (third full paragraph on page 2: amount of second solvent is 2% or less).” 	Regarding claim 7, Kyodo further discloses “which contains a solvent, and / or a liquid uncured material of resin curable by energy rays (claim 1).”	Regarding claim 8, Kyodo further discloses “an anti-counterfeit ink containing the anti-counterfeit ink of claim 1 (claim 10).” 	Regarding claim 9, Kyodo further discloses “anti-counterfeit printed matter including a printing section printed with the anti-counterfeit ink of claim 8 (claim 13).” 	Regarding claim 10, Kyodo further discloses “the anti-counterfeit printed matter of claim 9 containing an organic binder (eighth full paragraph on page 12 of the submitted translation).
Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. 
The penultimate full paragraph on page 3 of Kyodo clearly states that “near-infrared absorbing fine particles having particularly excellent optical characteristics and weather resistance can be obtained,” and clearly teaches a pulverization and dispersion treatment (page 5: paragraph starting with ‘Second Solvent’).  Thus, Examiner interprets Kyodo to mean that the final fine particles should have the lattice constants disclosed in order to have the excellent optical characteristics and weather resistance, otherwise the pulverization and dispersion treatment would potentially change the lattice constants to be outside of the desired range.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853